DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “the layer, k” in line 5 should be replaced with “the layer k”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the layer, k” in line 4 should be replaced with “the layer k”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “claim 15” in line 1 should be replaced with “claim 16”.  See similar limitation in claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13-17 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frequency domain" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “a transformed domain” in line 6.
Claim 3 recites the limitation "the window, L" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “L is the window size” in line 4.
Claim 5 recites the limitation "the window length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the window length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the equivalent Cyclic-Prefix, CP, length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interference-free taps length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the window" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the noise mean value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the conjugate of a reference signal vector sequence" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the conjugate of a reference signal vector sequence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the quantity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the metrics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 13 recites the limitation "l* k" in line 2.  It is unclear what the notation means.  It is noted that the notation is not used in the following equation.  Examiner also notes there is             
                
                    
                        l
                    
                    
                        k
                    
                    
                        *
                    
                
            
         in claim 8.
Claim 13 recites the limitation "the window, L" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “L is the window size” in line 5.
Claim 14 recites the limitation "the metric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "" in line 3 and 5 without its definition.  It is indefinite and unclear what is being summed in the equations.
Claim 14 recites the limitation "the estimated channel length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wireless received" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the window, L" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “L is the window size” in line 6.
Claim 31 recites the limitation "the frequency domain" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “a transformed domain” in line 8.
Claim 33 recites the limitation "the window length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the window length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the equivalent Cyclic-Prefix, CP, length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the interference-free taps length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the window" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites “computer storage medium”  After close inspection, the examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer storage medium and what is not to be included as a computer storage medium.  An examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 16, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, IV et al. (US 7,453,793).
Regarding claims 1, 16 and 31, Jones, IV teaches a method in a wireless receiver for estimating a channel, the method comprising: receiving a signal comprising a plurality of transmission layers (“these 64 samples contain the cyclic shifted impulse responses for all Mt transmitter” in Column 9 Lines 13-15), each layer comprising at least one reference signal according to a predefined reference signal sequence (“receiving and sampling signals for the long training symbol” in Column 9 Line 4-5); determining a window size for performing a selection operation (the range from t = t0, …, 63 defines a window size in Column 11, Eq. 12), the operation being performed in one of a transformed domain and a time domain of the received signal (Column 11, Eq. 14 defines a sampling which is applied in the time domain after IFFT, see Column 10, Line 23-25, thus in a transformed domain); selecting a channel tap length, from a 
Regarding claims 4 and 32, Jones, IV teaches the window size and channel tap length are dynamically adapted based on channel conditions (Column 9 Line 46, “adaptive truncation”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, IV et al. in view of Raghavendra et al. (“Improving Channel Estimation in OFDM system for Sparse Multipath Channels” as submitted by the applicant with the IDS received on 07/22/2020).
Regarding claims 5 and 33, Jones, IV teaches the limitations in claims 1 and 16 as shown above.  Jones, IV, however, does not teach the window length is determined based on one or more of: a maximum channel dispersion in the transformed domain; a cross-layer interference distribution in the transformed domain; and an estimate of the noise mean and the noise variance.  Raghavendra teaches the window length is determined based on one or more of: a maximum channel dispersion in the CP” in right column in page 107).  It would have been obvious to one skilled in the art to modify Jones, IV to have the window length is determined based on one or more of: a maximum channel dispersion in the transformed domain; a cross-layer interference distribution in the transformed domain; and an estimate of the noise mean and the noise variance as taught by Raghavendra in order to perform GAIC estimation as shown in Eq. 10 in page 107. 
Regarding claims 6 and 34, Raghavendra teaches the window length is the minimum of: the equivalent Cyclic-Prefix, CP, length in the transformed domain; and the interference-free taps length (see “channel length cannot exceed cyclic prefix length” in left column in page 107 and “Initially set the limit P = LCP” in right column in page 107) and Jones, IV teaches one of frequency domain orthogonal cover codes, OCCs, and cyclic shift, CS, is used for multiplexing the layers (Column 6 Line 24-29).
Regarding claims 7 and 35, Raghavendra teaches data samples are sorted in the transformed domain before determining the window size and the window is determined based on the sorted samples (equivalent to the selection of the strongest paths as disclosed in page 107, right column, Steps 4-6).
Claims 8, 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, IV et al. in view of Ericsson (EP 2381632 as submitted by the applicant with the IDS received on 07/22/2020).
Regarding claim 8, Jones, IV teaches the limitations in claim 1 as shown above.  Jones, IV, however, does not teach the channel estimation comprises the receiver performing an inverse discrete cosine transform, IDCT, operation of size L on a vector                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                        
                    , for a layer k, wherein the vector                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                            ≜
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    1
                                                    :
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    0
                                                
                                                
                                                    L
                                                    -
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                    ; wherein                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                            
                                
                                    1
                                    :
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                     is a vector of the first                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     elements, wherein                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     is the selected channel tap length for layer k and                         
                            
                                
                                    0
                                
                                
                                    L
                                    -
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                     is an all-zero vector of length                         
                            L
                            -
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                    .  Ericsson teaches the channel estimation comprises the receiver performing an inverse discrete cosine transform, IDCT,                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                        
                    , for a layer k, wherein the vector                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                            ≜
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    1
                                                    :
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    0
                                                
                                                
                                                    L
                                                    -
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                    ; wherein                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                            
                                
                                    1
                                    :
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                     is a vector of the first                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     elements, wherein                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     is the selected channel tap length for layer k and                         
                            
                                
                                    0
                                
                                
                                    L
                                    -
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                     is an all-zero vector of length                         
                            L
                            -
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     (performing DCT/IDCT instead of IFFT/FFT in combination with truncation, see [0021], [0022]).  It would have been obvious to one skilled in the art to modify Jones, IV to have the channel estimation comprises the receiver performing an inverse discrete cosine transform, IDCT, operation of size L on a vector                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                        
                    , for a layer k, wherein the vector                         
                            
                                
                                    
                                        
                                            h
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                            ≜
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    1
                                                    :
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    0
                                                
                                                
                                                    L
                                                    -
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                    ; wherein                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                            
                                
                                    1
                                    :
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                     is a vector of the first                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     elements, wherein                         
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     is the selected channel tap length for layer k and                         
                            
                                
                                    0
                                
                                
                                    L
                                    -
                                    
                                        
                                            l
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                                
                                    H
                                
                            
                        
                     is an all-zero vector of length                         
                            L
                            -
                            
                                
                                    l
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     as taught by Ericsson in order to obtain estimated channel using sloped window truncation [0023]. 
Regarding claim 15, Ericsson teaches the wireless receiver is comprised in any one of a user equipment and a base station (Figure 2).
Regarding claim 30, Jones, IV teaches the limitations in claim 16 as shown above.  Jones, IV, however, does not teach the receiver is comprised in any one of a user equipment and a base station.  Ericsson teaches the receiver is comprised in any one of a user equipment and a base station (Figure 2).  It would have been obvious to one skilled in the art to modify Jones, IV to have the receiver is comprised in any one of a user equipment and a base station as taught by Ericsson in order to be used in radio communication network [0015]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, IV et al. in view of Bertrand et al. (US Pub. 2012/0182857).
Regarding claim 9, Jones, IV teaches the limitations in claim 1 as shown above.  Jones, IV, however, does not teach the noise mean value is estimated,                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                        
                    , for layer k, and for a channel tap length, l, by:                          
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    L
                                    -
                                    l
                                
                            
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        l
                                        +
                                        1
                                    
                                    
                                        L
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            m
                                        
                                    
                                    ;
                                
                            
                        
                     wherein, L is a multiple of the number of occupied elements of the layer, k, and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            
                                
                                    m
                                
                            
                             
                        
                    is a vector obtained from a discrete cosine transform, DCT, of a point-wise multiplication                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                        
                    , for layer k, and for a channel tap length, l, by:                          
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    L
                                    -
                                    l
                                
                            
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        l
                                        +
                                        1
                                    
                                    
                                        L
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            m
                                        
                                    
                                    ;
                                
                            
                        
                     wherein, L is a multiple of the number of occupied elements of the layer, k, and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            
                                
                                    m
                                
                            
                             
                        
                    is a vector obtained from a discrete cosine transform, DCT, of a point-wise multiplication of the received at least one reference signal vector with the conjugate of a reference signal vector sequence (see noise estimation equation in Eq. 18 in [0091] where IN is the noise estimation window and |IN| is the number of samples in the window).  It would have been obvious to one skilled in the art to modify Jones, IV to have the noise mean value is estimated,                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                        
                    , for layer k, and for a channel tap length, l, by:                          
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    L
                                    -
                                    l
                                
                            
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        l
                                        +
                                        1
                                    
                                    
                                        L
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            m
                                        
                                    
                                    ;
                                
                            
                        
                     wherein, L is a multiple of the number of occupied elements of the layer, k, and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            
                                
                                    m
                                
                            
                             
                        
                    is a vector obtained from a discrete cosine transform, DCT, of a point-wise multiplication of the received at least one reference signal vector with the conjugate of a reference signal vector sequence as taught by Bertrand in order to estimate noise [0091]. 
Allowable Subject Matter
Claims 3, 10, 13, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414